Title: To George Washington from William Fairfax, 20 October 1755
From: Fairfax, William
To: Washington, George

 

Sir
Wmsburg 20th Octr 1755

I had the Pleasure to receive your Favor by Colo. Stephen. As the Genl Assembly is Summond to meet the 27th inst. which may hold ten Days and as some Alteration in the Militia Law will be propos’d agreeable to what We talkt of, I hope the Service You went to do has been so successfully effected or the Orders You may leave, in a probable Way as to admit your Coming whilst the Ho. of Burgesses are Sitting.
Mrs Fx went with her Sister Ambler to Hampton after I show’d her yr Letter and We all please our Selves with the Expectation of Seeing You at furthest next Week and perhaps of having your Company on our Return.
In a late Letter our Governor rec’d from Genl Shirley A Proposal is made for our sending Comissioners to Meet others From the neighbouring Colonys at N. York to consider of and agree on a Proportion of Expences for the present Service and what may be thought necessary for the collecting our Forces early in the Spring to begin the Operations. If the Ho. of B. consent, Commissioners will be Soon Sent and I could Wish You one of Them.
For Pticulars I must also Refer to Colo. Stephen. Wishing You an Encrease of Honor in extirpating the bloodthirsty Savages, a safe and quick Return to Us I remain Dear Sir Yr affecte Friend &c.

W. Fairfax


P.S. Since writing the forgoing have been told that You have detected some daring Persons that have drest & painted themselves like Indians and frightned many, the Govr thinks fit to be sent hither to receive due Punishment.

